     Case: 1:19-cv-06451 Document #: 9 Filed: 10/04/19 Page 1 of 1 PageID #:51

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Eastern Division

IMM Holdings, Ltd.
                                Plaintiff,
v.                                                   Case No.: 1:19−cv−06451
                                                     Honorable Virginia M. Kendall
HKParts Incorporated
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 4, 2019:


        MINUTE entry before the Honorable Virginia M. Kendall. Initial status hearing
set for 12/12/2019 at 9:00 a.m. Joint Status Report due by 12/9/2019. The parties are
directed to Judge Kendall's web page found at www.ilnd.uscourts.gov for information
about the Initial Status Report and for information regarding all standing orders for cases
on Judge Kendall's docket. The parties shall follow all of the standing orders for Judge
Kendall and all Local Rules which can be found at the same web page. For the Initial
Status Report, the parties are to report on the following: (1) Possibility of settlement in the
case; (2) if no possibility of settlement exists, the nature and length of discovery necessary
(with specific dates) to get the case ready for trial; 3) whether the parties jointly consent to
proceed before the Magistrate Judge. At the Initial Status Hearing, the Parties shall be
prepared to inform the Court about the extent of monetary damages in order for the Court
to address the proportionality of discovery as required by Fed. R. Civ. P. 26. Lead counsel
is directed to appear at this status hearing. Mailed notice(lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
